Exhibit 10.05

 

CHANGE IN TERMS AGREEMENT

 

Principal
$5,000,000.00

 

Loan Date
12-15-2011

 

Maturity
12-15-2012

 

Loan No
15525121115

 

Call / Coll
1C1 / 599

 

Account

 

Officer
BORES

 

Initials

 

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***” has been omitted due to text length limitations.

 

Borrower:

 

New Frontier Media, Inc.

 

Lender:

 

GREAT WESTERN BANK

 

 

6000 Spine Rd Suite 100

 

 

 

Lakewood

 

 

Boulder, CO 80301

 

 

 

215 Union Blvd.

 

 

 

 

 

 

Suite 150

 

 

 

 

 

 

Lakewood, CO 80228

 

Principal Amount: $5,000,000.00

Date of Agreement: December 15, 2011

 

DESCRIPTION OF EXISTING INDEBTEDNESS. PROMISSORY NOTE FROM NEW FRONTIER MEDIA
INC TO GREAT WESTERN BANK DATED DECEMBER 15, 2009.

 

DESCRIPTION OF COLLATERAL. COMMERCIAL SECURITY AGREEMENT FROM NEW FRONTIER MEDIA
INC TO GREAT WESTERN BANK DATED DECEMBER 15, 2009.

 

DESCRIPTION OF CHANGE IN TERMS. EXTEND THE MATURITY DATE OF THE LOAN TO DECEMBER
15, 2012. EXTEND THE REVOLVING LINE OF CREDIT FEATURE TO DECEMBER 15, 2012.
CONTINUE WITH MONTHLY INTEREST ONLY PAYMENTS STARTING JANUARY 15, 2012.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

 

NEW FRONTIER MEDIA, INC.

 

By:

/s/ Michael Weiner

 

By:

/s/ Grant Williams

 

Michael Weiner, CEO of New Frontier Media, Inc.

 

 

Grant Williams, CFO of New Frontier Media, Inc.

 

LASER PRO Lending, Ver. 5.58.20.001 Copr. Harland Financial Solutions, Inc.
1997, 2011. All Rights Reserved. - CO L:\APPS\sdlp\CFI\LPL\D20C.FC TR-17052
PR-28

 

--------------------------------------------------------------------------------